Case: 20-10557     Document: 00515914939         Page: 1     Date Filed: 06/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 25, 2021
                                  No. 20-10557                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Lee Dale White,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:18-CR-33-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Lee Dale White appeals the district court’s denial of his motion for a
   reduction in sentence under Section 404 of the First Step Act of 2018. The
   district court concluded that White was eligible for a reduction but exercised
   its discretion and denied the motion.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10557      Document: 00515914939          Page: 2   Date Filed: 06/25/2021




                                    No. 20-10557


          White argues that the district court abused its discretion by declining
   to grant him a reduction in sentence under the First Step Act because the 24-
   month revocation sentence is substantively unreasonable based on the
   totality of the circumstances. However, as White concedes, his claim is
   foreclosed by our caselaw. See United States v. Batiste, 980 F.3d 466, 479-80
   (5th Cir. 2020). The substantive reasonableness standard does not apply to
   motions under Section 404 of the First Step Act. Id.
          The Government has filed an unopposed motion for summary
   affirmance and, alternatively, requests an extension of time to file its brief.
   Because White concedes that the issue asserted on appeal is foreclosed,
   summary affirmance is proper. See Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969).
          Thus, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED as moot, and the judgment of the district court is
   AFFIRMED.




                                         2